                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 GRAYSTAR MORTGAGE, LLC, ET AL.                                        CIVIL ACTION

                                                                       NO. 19-12129 and
 VERSUS                                                                NO. 19-12370


 GREGORY SWAFFORD, ET AL.                                              SECTION “A” (1)


                                  ORDER AND REASONS

       The following three motions are before the Court: a Motion to Remand to State Court

(Rec. Doc 6) filed by Graystar Mortgage, LLC; a Motion to Vacate the Premises (Rec. Doc

16) filed by JB 430 Holdings; and a Motion for a New Trial (Rec. Doc 24) filed by the

Swafford Family Trust. Defendants Gregory Swafford and the Swafford Family Trust oppose

both of the Plaintiffs’ motions. (Rec. Doc 22, Defendants’ Opposition to Motion to Remand);

(Rec. Doc 23, Defendants’ Opposition to Motion to Vacate). The Plaintiffs’ motions were both

submitted for consideration on October 2, 2019 and are now before the Court on the briefs

without oral argument. Lastly, the Defendants’ motion for new trial is set for consideration for

October 30, 2019, on the briefs without oral argument.

       I.     BACKGROUND

       This case involves a piece of property that Gregory Swafford currently uses as his

primary residence which is located at 4734 Franklin Avenue, New Orleans, Louisiana. (Rec.

Doc 1, p. 1, Swafford’s Notice of Removal). The Plaintiff Graystar Mortgage, LLC (“Graystar”)

initiated this lawsuit in state court on May 22, 2018 by suing the Defendants Gregory Swafford

and the Swafford Family Trust (collectively referred to as “Swafford”) for defaulting on their

promissory note. (Rec. Doc 6-1, p. 2, Graystar’s Motion to Remand). Graystar subsequently

obtained an order of seizure and sale from state court, but this judgment did not become

                                          Page 1 of 6
executory until May 14, 2019 when the Louisiana Fourth Circuit Court of Appeal issued an

order converting the case’s pending suspensive appeal into a devolutive appeal. Id.

       On July 25, 2019, the property was sold at a sheriff’s sale to the highest bidder, Max

Perret (doing business as “JB 430 Holdings”). (Rec. Doc 6, p. 3, Graystar’s Motion to

Remand). Later that same afternoon, Perret and an unidentified companion arrived at the

property armed with a pistol and wearing a bullet-proof vest. (Rec. Doc 1, p. 2, Swafford’s

Notice of Removal). When Swafford opened the door, Perret told him that, “we are here to

take possession, we just bought the house and the locksmith is on the way to change the

locks [. . .] we do all this time, so you may as well go[.]” Id. at 3. However, Swafford refused

to vacate the premises. Id. Four days later, Perret and his unidentified companion returned

to the property while Swafford was not home, but this time they called the New Orleans Police

Department to help them effectuate the eviction. Id. at 4. When Swafford drove up to the

home, he saw that the house was surrounded by multiple police officers. Id. at 5. As soon as

he approached the property, the police told him to “sit on the front steps” and “not to move.”

Id. The police eventually left the scene after they determined that the matter “was civil in

nature.” Id. However, Swafford claims that during the incident the house’s “back door [was]

smashed in to allow entry and that his upstairs quarters had been rummaged and illegally

searched.” Id. at 7.

       Due to his unsuccessful attempts to evict Swafford, Perret subsequently sought and

obtained a judgment of eviction against Swafford from First City Court for the City of New

Orleans on August 12, 2019. (Civil Action 19-12370, Rec. Doc 1-1, p. 1-3, State Court

Proceedings).

       This City Court ruling then prompted Swafford to make numerous filings to preserve

his rights in the property. On July 26, 2019, Swafford filed in state court a petition against

                                          Page 2 of 6
Graystar to annul the sheriff’s sale. (Civil Action 19-12370, Rec. Doc 1-1, p. 32, State Court

Proceedings). Then on August 29, 2019, Swafford removed to this Court both the pending

proceedings in Civil District Court of New Orleans between Graystar and Swafford, (Rec. Doc

1, Swafford’s Notice of Removal), and the pending proceedings in First City Court between

JB 430 Holdings and Swafford. (Civil Action 19-12370, Rec. Doc 1, Swafford’s Notice of

Removal). These two separately removed federal suits were subsequently consolidated on

September 10, 2019. (Rec. Doc 10, Order to Consolidate).

       In response, Graystar filed a motion to remand on September 6, 2019, (Rec. Doc 6,

Graystar’s Motion to Remand), and JB 430 Holdings, acting on Perret’s behalf, filed a motion

to vacate the premises on September 11, 2019. (Rec. Doc 16, Motion to Vacate the

Premises).

              II.     FEDERAL QUESTION JURISDICTION

       Under 28 U.S.C. § 1441(a), a defendant may remove to federal court any state court

action as to which a federal district court would have original jurisdiction. The removing party

bears the burden of establishing that federal subject matter jurisdiction exists. See Willy v.

Coastal Corp., 855 F.2d 1160, 1164 (5th Cir. 1988). “[B]ecause the effect of removal is to

deprive the state court of an action properly before it, removal raises significant federalism

concerns, . . . which mandate strict construction of the removal statute.” Carpenter v. Wichita

Falls Indep. Sch. Dist., 44 F.3d 362, 365-66 (5th Cir. 1995). Any doubts about whether

removal jurisdiction is proper must therefore be resolved against the exercise of federal

jurisdiction. See Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000).

       Swafford’s only possible ground for federal jurisdiction is federal question jurisdiction

under 28 U.S.C. § 1331. Under that section, the Court has “original jurisdiction of all civil


                                          Page 3 of 6
actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. Under the well-pleaded-complaint rule, “a federal court does not have federal question

jurisdiction unless a federal question appears on the face of the plaintiff's well-pleaded

complaint.” Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011). A defendant

cannot, by merely “injecting a federal question into an action that asserts what is plainly a

state-law claim, transform the action into one arising under federal law, thereby selecting the

forum in which the claim shall be litigated.” Caterpillar Inc. v. Williams, 482 U.S. 386, 399

(1987). Accordingly, “there is no federal [question] jurisdiction if the plaintiff properly pleads

only a state law cause of action.” Elam, 635 F.3d at 803 (internal quotations omitted).

Although federal law might provide a defense to a state law cause of action, it does not create

federal question jurisdiction. Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 808

(1986).

       Further, a defendant's federal counterclaims, like federal defenses, also may not serve

as the basis for federal question jurisdiction. Holmes Grp., Inc. v. Vornado Air Circulation

Sys., Inc., 535 U.S. 826, 832 (2002). For instance, the defendant in Holmes Group asserted

a compulsory patent law counterclaim and argued that the well-pleaded-complaint rule would

allow the counterclaim to serve as the basis for federal question jurisdiction. Id. at 828–30.

The Supreme Court rejected the assertion, holding that “a counterclaim—which appears as

part of the defendant's answer, not as part of the plaintiff's complaint—cannot serve as the

basis for ‘arising under’ jurisdiction.” Id. at 831. The Supreme Court reasoned that “allowing

responsive pleadings by the defendant to establish ‘arising under’ jurisdiction would

undermine the clarity and ease of administration of the well-pleaded-complaint doctrine,

which serves as a ‘quick rule of thumb’ for resolving jurisdictional conflicts.” Id. at 832.




                                           Page 4 of 6
       Here, Swafford made two counterclaims. Swafford’s first counterclaim alleged that

Graystar and JB 430 Holdings violated his civil rights under § 1983 during his eviction

proceedings. (Rec. Doc 1, p. 11, Swafford’s Notice of Removal). Next, Swafford made a

second counterclaim against Graystar by filing a “Petition in Suit to Annul Sheriff Sale” during

the original state court proceedings. (Civil Action 19-12370, Rec. Doc 1, p. 32, Swafford’s

Notice of Removal). Although Swafford argued that this petition created a new suit, it was

merely a counterclaim within the original suit with Graystar for the promissory note. Id. This

is evidenced by the fact that the original state court petition has the same caption and state

court docket number as Swafford’s petition to annual the sale. (Rec. Doc 2-1, p. 1, State Court

Proceedings); (Civil Action 19-12370, Rec. Doc 1-1, p. 32, State Court Proceedings). Thus,

Swafford’s petition to annul the sheriff’s sale was merely a counterclaim, and it does not

create a separate and distinct suit.

       Because Swafford’s two counterclaims cannot serve as the basis for federal question

jurisdiction, the Court does not have jurisdiction pursuant to 28 U.S.C. § 1331 for either Civil

Case 19-12129 (Graystar v. Swafford) or Civil Case 19-12370 (JB 430 Holdings v. Swafford).

              III.    ATTORNEYS’ FEES AND COSTS

       Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment

of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” The decision to award attorneys’ fees under Section 1447(c) is in the sound

discretion of the Court and should: “recognize the desire to deter removals sought for the

purpose of prolonging litigation and imposing costs on the opposing party, while not

undermining Congress' basic decision to afford defendants a right to remove as a general

matter, when the statutory criteria are satisfied.” Martin v. Franklin Capital Corp., 546 U.S.

132, 140 (2005). Toward that end, the “mere determination that removal was improper” does

                                          Page 5 of 6
not automatically entitle a plaintiff to an award of fees. Am. Airlines, Inc. v. Sabre, Inc., 694

F.3d 539, 541 (5th Cir. 2012). Rather, in the absence of “unusual circumstances,” this Court

may award attorney’s fees under § 1447(c) “only where the removing party lacked an

objectively reasonable basis for seeking removal.” Id. at 542.

       Here, although Swafford’s made meritless arguments for removal, this does not mean

Graystar is entitled to an award of attorneys’ fees. Further, Swafford’s decision to remove the

case was not objectively unreasonable based on the case’s circumstances. Thus, the Court

declines to grant Graystar’s request for attorneys’ fees and costs.

       Accordingly;

       IT IS ORDERED that Graystar’s Motion to Remand to State Court (Rec. Doc 6) is

GRANTED due to lack of subject matter jurisdiction pursuant to § 1447(d). The proceedings

in Civil Case 19-12129 (Graystar v. Swafford) are hereby REMANDED to the Civil District

Court of New Orleans. Similarly, the proceedings in Civil Case 19-12370 (JB 430 Holdings v.

Swafford) are hereby REMANDED to the First City Court for the City of New Orleans.

       IT IS FURTHER ORDERED that Graystar’s request for attorneys’ fees and costs (Rec.

Doc. 6) is DENIED.




       October 8, 2019                               _______________________________
                                                               JAY C. ZAINEY
                                                      UNITED STATES DISTRICT JUDGE




                                          Page 6 of 6
